Citation Nr: 0603034	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-03 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.	Entitlement to an increased rating for limitation of 
motion of the lumbar spine, due to the residuals of a 
microdiskectomy from L4 to S1, rated 40 percent disabling 
since September 23, 2002.

2.	Entitlement to an increased rating for radiculopathy of 
the right lower extremity (RLE), with numbness of the RLE and 
foot and right heel pain, due to the residuals of the 
microdiskectomy from L4 to S1, rated 10 percent disabling 
since September 23, 2002, and 20 percent disabling since 
March 24, 2005.

3.	Entitlement to an increased rating for radiculopathy of 
the left lower extremity (LLE), with numbness of the LLE and 
foot and left heel pain, due to the residuals of the 
microdiskectomy from L4 to S1, rated 10 percent disabling 
since September 23, 2002, and 20 percent disabling since 
March 24, 2005.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1982 to 
October 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for the residuals 
of a microdiskectomy from L4 to S1 and assigned an initial 20 
percent rating, effective August 2, 2000 (under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293, for Invertebral Disc 
Syndrome (IVDS)).  In a January 2001 rating action, the RO 
changed the effective dates for these grants to November 1, 
2000 (the first day of the month following the veteran's 
discharge from active service).  The case was later 
transferred to the RO in Buffalo, NewYork.     

Effective September 23, 2002, VA revised the criteria for the 
evaluation of IVDS.  Subsequently, an October 2002 decision 
by a local Decision Review Officer (DRO) determined the 
veteran's service-connected residuals of the microdiskectomy 
from L4 to S1 warranted a higher 40 percent initial rating, 
from the effective date of the grant of service connection up 
until September 23, 2002. Regarding the period since 
September 2002, the DRO recharacterized the veteran's lower 
back disability as involving distinct orthopedic and 
neurologic disabilities, in effect, separate ratings for 
orthopedic and neurologic manifestations as is permitted 
under the revised criteria for IVDS.  This resulted in a 40 
percent disability rating for limitation of motion of the 
lumbosacral spine due to the residuals of a microdiskectomy 
from L4 to S1; a 10 percent rating for radiculopathy of the 
RLE with numbness of the RLE and foot and right heel pain; 
and a 10 percent rating for radiculopathy of the LLE with 
numbness of the LLE and foot and right heel pain.  The 
assigned effective date for each of these disability ratings 
was September 23, 2002.  The veteran filed appeals in 
response to the initial 40 percent rating for his 
back disability prior to September 23, 2002, and the three 
separate ratings for this condition since then.



In February 2005, the Board denied the claim for a rating 
higher than 40 percent for the residuals of the 
microdiskectomy from L4 to S1, prior to September 23, 2002, 
and remanded the remaining claims to the RO (via the Appeals 
Management Center (AMC) in Washington, DC) for additional 
evidentiary development.  After completing the requested 
actions, the AMC issued a May 2005 decision granting higher 
ratings of 20 percent for the veteran's service-connected 
radiculopathy affecting his right and left lower extremities, 
respectively, effective from March 24, 2005.  A May 2005 
supplemental statement of the case (SSOC) was also issued 
continuing the denial of the claim for a rating higher than 
40 percent for limitation of motion of the lumbar spine, 
since September 23, 2002.  The case was then returned to the 
Board. 

The claims on appeal each arose from the veteran's notice of 
disagreement (NOD) with the August 2000 RO decision that 
granted service connection for the residuals of the 
microdiskectomy from L4 to S1 and assigned an initial 20 
percent rating.  Hence, the Board must consider whether 
incremental ratings are warranted based on changes in the 
level of disability since September 23, 2002.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).  Also, while the 
October 2002 DRO decision represented an overall increase in 
the degree of compensation provided for the veteran' low back 
condition, and the ratings for neurological manifestations 
affecting both lower extremities were increased in May 2005, 
he has continued to appeal for even higher ratings.  See AB. 
v. Brown, 6 Vet. App. 35, 39 (1993).




FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran in 
obtaining evidence relevant to the claims on appeal, and has 
also notified him of the evidence needed to substantiate 
these claims, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence.

2.	The veteran's service-connected lumbar spine disability - 
initially rated under the criteria for IVDS prior to 
September 23, 2002, has been appropriately evaluated since 
then based upon separate orthopedic and neurological 
manifestations, given that there is no higher rating 
available at any point under the specific criteria for 
evaluating IVDS, i.e., on the basis of incapacitating 
episodes.

3.	Since September 23, 2002, the veteran has been in receipt 
of the highest assignable disability rating, of 40 percent, 
for limitation of motion of the lumbar spine.

4.	From September 23, 2002 to March 23, 2005, the veteran's 
radiculopathy of the RLE, with numbness of the RLE and foot 
and right heel pain, has involved no more than mild 
incomplete paralysis.   

5.	Since March 24, 2005, the degree of impairment due to 
radiculopathy of the RLE has been no more than moderate 
incomplete paralysis.  

6.	From September 23, 2002 to March 23, 2005, the veteran's 
radiculopathy of the LLE, with numbness of the LLE and foot 
and left heel pain, has involved no more than mild incomplete 
paralysis.   

7.	Since March 24, 2005, the degree of impairment due to 
radiculopathy of the LLE has been no more than moderate 
incomplete paralysis.  




CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 40 
percent for limitation of motion of the lumbar spine, due to 
the residuals of a microdiskectomy from L4 to S1, since 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292 
(as in effect prior to September 26, 2003), 5237 
(since September 26, 2003), and 5293 (as in effect prior to 
September 26, 2003, and then renumbered as Diagnostic Code 
5243 effective that date).

2.	The criteria are not met for a rating higher than 10 
percent for radiculopathy of the RLE, with numbness of the 
RLE and foot and right heel pain, due to the residuals of the 
microdiskectomy from L4 to S1, from September 23, 2002 to 
March 23, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124, 4.124a, 
Diagnostic Codes 8522 and 8620 (2005).

3.	The criteria are not met for a rating higher than 20 
percent for radiculopathy of the RLE, with numbness of the 
RLE and foot and right heel pain, due to the residuals of the 
microdiskectomy from L4 to S1, since March 24, 2005.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.27, 4.124, 4.124a, Diagnostic Codes 
8522 and 8620 (2005).

4.	The criteria are not met for a rating higher than 10 
percent for radiculopathy of the LLE, with numbness of the 
LLE and foot and left heel pain, due to the residuals of the 
microdiskectomy from L4 to S1, from September 23, 2002 to 
March 23, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.124, 4.124a, 
Diagnostic Codes 8520 and 8620 (2005).

5.	The criteria are not met for a rating higher than 20 
percent for radiculopathy of the LLE, with numbness of the 
LLE and foot and left heel pain, due to the residuals of the 
microdiskectomy from L4 to S1, since March 24, 2005.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.27, 4.124, 4.124a, Diagnostic Codes 
8520 and 8620 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In furtherance of VA's duty to notify the veteran as to the 
procedures under the VCAA for the evidentiary development of 
his claim, the RO sent him a January 2002 letter concerning 
his then pending claim for service connection for a bilateral 
heel condition, and a March 2005 letter regarding each of the 
claims on appeal.  In the former correspondence, the RO 
notified him of the recent enactment of the VCAA, and 
informed him as to the evidence of record needed to 
substantiate the claims for service connection for a 
condition involving the bilateral lower extremities.  He was 
also informed of the evidence that he was expected to 
provide, and that which VA would obtain on his behalf.  See 
Quartuccio, 16 Vet. App. at 186-87.   

The March 2005 VCAA letter included the above information, 
and pertained to all of the claims presently on appeal.  This 
correspondence also provided a more comprehensive explanation 
of the kind of evidence that the veteran could submit that 
would be most helpful in support of his claims - including 
physicians' statements, the results of any recent physical 
examinations or laboratory tests, and lay statements from 
friends, co-workers and others describing their observations 
of his current symptoms.  Additionally, the letter included 
language requesting that he provide any further evidence in 
his possession that pertained to the matters on appeal.  This 
represents the fourth and final "element" of what 
constitutes sufficient VCAA notice under the legal authority 
set forth above.  

The veteran has also received an October 2002 statement of 
the case (SOC) and February 2003 and May 2005 SSOCs that 
informed him as to the pertinent legal criteria for 
evaluating musculoskeletal disabilities of the spine (taking 
into account all recent revisions to these rating criteria) 
and neurological disabilities of the type for which he has 
been service connected.
  
Accordingly, based upon the information set forth above, the 
veteran has been provided satisfactory VCAA notice in 
accordance with Pelegrini II.  See also 38 U.S.C.A. § 
5103(a), and 38 C.F.R. § 3.159(b)(1).  

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  



The initial January 2002 letter sent to the veteran in this 
instance was timely under the definition provided under 
Pellegrini II, as it was received prior to the October 2002 
DRO decision that represented the initial adjudication of the 
veteran's claim for service connection for a condition 
involving the bilateral lower extremities, claimed as due to 
his lumbar spine disability.  But the subsequent March 2005 
letter was issued well after the DRO's October 2002 grant of 
service connection for the distinct disabilities of 
limitation of motion of the lumbar spine and radiculopathy 
affecting the lower extremities.  So this letter was not in 
accordance with the preferred sequence of events outlined in 
Pelegrini II regarding what will constitute timely VCAA 
notice.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  

That notwithstanding, following the issuance of the above-
noted March 2005 letter, the veteran had ample opportunity to 
respond with supporting evidence and/or argument prior to the 
RO's issuance of the May 2005 rating decision granting higher 
20 percent ratings for his neurological disabilities of the 
right and left lower extremities, and May 2005 SSOC 
continuing the denial of a higher evaluation for his lumbar 
spine disability with limitation of motion.  He did not 
respond with any additional evidence and/or argument in 
support of his claims.  Bear in mind also that the AMC 
provided him with the March 2005 correspondence following the 
Board's February 2005 remand request for a more comprehensive 
VCAA letter, and that the February 2005 remand itself 
identified the essential role of the VCAA duty to notify and 
assist with respect to development of the claim on appeal.  

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).



Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's VA outpatient 
records from the Albany VAMC, and has also arranged for him 
to undergo numerous VA examinations in connection with the 
claims on appeal. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted various personal 
statements.  He has not at any point requested the 
opportunity to testify at a hearing in support of his claims.  
38 C.F.R. § 20.700(a).

The Board sees that, during a VA examination in March 2005, 
the veteran indicated he had been receiving disability 
benefits from the Social Security Administration (SSA) since 
September 2003.  But there is no need to obtain supporting 
records from this agency before proceeding with a decision in 
this case.  This is because the report of that March 2005 
examination of the spine and peripheral nerves provides a 
summary of the manifestations of the veteran's lumbar spine 
disability, with associated sciatic neuropathy, in terms that 
are directly responsive to the applicable rating criteria and 
in sufficient detail as to permit an accurate evaluation of 
these conditions.  As for the time period prior to March 
2005, the April 2002 examination report and VA outpatient 
records provide a comprehensive basis for the assignment of 
disability ratings since September 23, 2002.  In any event, 
there is nothing to suggest that the supporting medical 
records for any SSA decision to award benefits would contain 
any treatment records other than those from VA medical 
facilities that have already been obtained, as the veteran 
has not identified any remaining private medical records in 
response to the RO's numerous requests for additional 
information.  Hence, the Board may still proceed with its 
consideration of the above matters, regardless of the fact 
that his SSA records are not currently associated with the 
claims file.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).



In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Background

The report of a June 2000 VA general medical examination 
reflects a diagnosis, in pertinent part, of lumbar L4-L5 disc 
bulging, with L5-S1 fibrosis with chronic low back pain that 
interfered with the veteran's daily lifestyle.  It was noted 
that he was required to take significant oral pain 
medications for relief from his symptoms.

In its August 2000 rating decision, the RO granted service 
connection for microdiskectomy of L4-S1 with an initial 20 
percent disability rating, effective from August 2, 2000.  A 
January 2001 rating action revised the effective date of the 
grant of the service connection for the above condition to 
November 1, 2000.

On VA examination in April 2002 for disability involving the 
feet, the veteran reported that he had injured his back in 
service during physical training, and had subsequently 
undergone a microdiskectomy at the L4-S1 disc space on the 
right.  He complained that he continued to experience back 
discomfort postoperatively, and had numbness of his feet and 
pain in both heels.  He also reported having episodes of 
radiating right leg pain.  Weather changes seemed to make his 
symptoms worse.  He stated that he had not been able to hold 
a job since service as a result of his back condition.  
Functional limitations were reported as difficulty with 
sitting, standing at length, walking, and sleeping.  He 
stated that if he happened to twist his back, this would 
cause a flare-up.  



Physical examination revealed that the veteran walked with a 
limp on the right leg, and had great difficulty placing 
himself upright on the examining table.  He was capable of 
straight leg raising to 45 degrees on the left, and 30 
degrees on the right with back pain elicited.  There was pain 
on palpation of the plantar aspect of both heels.  There was 
no pain on compression of the metatarsal heads or on passive 
motion of the forefoot.  There was diminished sensation of 
both forefeet which did not follow a dermatomal pattern.  
There was no motor deficit of either lower extremity.  Deep 
tendon reflexes of the lower extremities were present and 
symmetrical at +2.  He could tandem toe walk, but complained 
of heel pain.  He could not tandem heel walk due to the heel 
pain.  There was no deformity of the lumbar curve.  There was 
a 3-cm midline scar in the mid-lumbar area.  The scar was 
nontender to palpation.  There was no tenderness on palpation 
of the lumbar paravertebral musculature.  The veteran had 
lumbar flexion to 45 degrees, extension to 10 degrees, side 
bending to 10 degrees on each side, and rotation to 10 
degrees on each side.  

The diagnosis was status-post micro-diskectomy at L4-S1.  The 
examiner indicated that, in his opinion, it was at least as 
likely as not that the veteran's leg, heel, and foot 
complaints were due to referred pain from his service-
connected back condition.  It was further noted that the 
examination was conducted during a period of quiescent 
symptoms.  The symptoms elicited from the veteran were 
compatible with the diagnosis.  During flare-ups of the 
symptoms that occurred with varying frequency, it was noted 
that the results could be significantly different, and that 
quantification of such changes would require examination 
during a flare-up.  The examiner observed that painful 
symptoms such as those outlined above required the veteran to 
expend extra energy in completing tasks and hence led to 
early fatigue, weakened movements and ultimately to a loss of 
coordination.

VA outpatient records from the Albany VAMC dated from October 
2001 to May 2003, include a January 2002 report of an MRI of 
the lumbar spine, which indicates a clinical impression of 
postsurgical change on the right at L5-S1; a combination of 
small residual recurrent disc fragment with mild to moderate 
enhancing scar material at the L5-S1 disc level extending 
from the midline into the right lateral recess where it 
surrounded the right S1 nerve root; and mild bulging at L3-L4 
and L4-L5.  Subsequent treatment records reflect that he 
continued to be followed for low back pain, with intermittent 
complaints of radicular symptoms affecting the lower 
extremities.  A December 2002 physician's report notes that 
the veteran complained of continued back pain, as well as 
arthralgia in most of his joints.  The impression was 
extensive lower back pain status-post surgery; and 
fibromyalgia as evidenced by poor sleep habits and multiple 
tender spots, most likely secondary to low back pain.  A 
March 2003 report presents a similar clinical assessment of 
chronic low back pain and fibromyalgia.  

An October 2002 decision from a local Decision Review Officer 
(DRO) determined that the veteran's service-connected 
residuals of a microdiskectomy from L4 to S1 should be 
recharacterized as involving three distinct disabilities, 
those of limitation of motion of the lumbosacral spine due to 
the residuals of a microdiskectomy from L4 to S1, rated as 40 
percent disabling; radiculopathy of the RLE, with numbness of 
the RLE and foot and right heel pain, rated as 10 percent 
disabling; and radiculopathy of the LLE, with numbness of the 
LLE and foot and left heel pain, rated as 10 percent 
disabling.  The assigned effective date for each of these 
ratings was September 23, 2002.  

The report of a March 2005 VA examination of the spine and 
peripheral nerves, includes the veteran's reported history as 
to his lower back and neurological conditions.  He stated 
that he had persistent daily pain at a level of 6 out of 10, 
which increased to 10 out of 10 during flare-ups.  The flare-
ups lasted for hours, and he perceived that he was 50 to 70 
percent more limited during a flare-up.  During a flare-up, 
alleviating factors were rest and ice, as well as 
prescription pain relievers.  He had frequent problems with 
fatigability due to pain and spasm.  He was able to ambulate 
and drive.  He used a cane to walk.  The veteran did not 
require a back brace, and had not used one in three years.  
He further stated that he did not have any pain that radiated 
down his legs to his toes, but that he did have a bilateral 
burning sensation in the back of both thighs that was down to 
his knees.  He also admitted to right sciatica pain on 
occasion of the right buttocks.  Daily activities affected by 
his back and related lower extremity conditions were any 
heavy lifting, twisting, and bending motions.  As far as 
occupation, he had not been employed since discharge from 
service, because of his pre-existing back condition and use 
of pain medications.  He reported that he had multiple 
incapacitating episodes over the past 12 months which 
occurred several times per week.

On physical examination, the veteran was in obvious pain.  He 
walked in a forward-flexed position with a cane.  He had pain 
over the spine on palpation over L2 through the sacrum.  
There was an old, well-healed surgical scar of the lumbar 
area.  He did have right paravertebral spasm over the 
paravertebral muscles at L3-L5, tenderness over the right S1 
joint, and pain over the right sciatic area.  He demonstrated 
forward flexion to 30 degrees, with pain starting at 10 
degrees; extension to 15 degrees, with pain starting at 10 
degrees; and right and left lateral flexion to 20 degrees.  
There was further limitation with repetitive use to the level 
of about 50 percent.  Additional limitations were caused by 
pain, fatigue and spasm.  A neurological evaluation indicated 
that there were sensory deficits to sharp, dull and light 
touch over dermatomes L5-S1.  The veteran had muscle weakness 
bilaterally in the lower legs against resistance.  He also 
had weakness of the great toes against resistance.  He had 
negative straight leg lifts bilaterally.  He had much 
difficulty with tandem walking and was unable to do this 
because of pain in the heels.  There was no incoordination 
with his movements.  There was no apparent ankylosing of the 
spine.  An x-ray of the lumbosacral spine showed evidence of 
degenerative disc disease at L4-L5 with facet arthropathy at 
L5-S1.  

The diagnosis was sciatic neuropathy.  The examining 
physician observed that the veteran did have weakness and 
fatigability on examination, as well as decreased range of 
motion.  Neurological findings were consistent with 
dermatomes L5-S1.  The veteran had multiple incapacitating 
episodes with multiple flare-ups.  These flare-ups were 
recurring attacks.  The veteran did not show incoordination.  

Additional VA outpatient records dated from February 2004 to 
March 2005, include a March 2004 report of a consultation 
with a rheumatologist reflecting that he continued to have 
pain and severe limitation of motion in his back, although 
motor power and reflexes appeared undisturbed.  The 
assessment was chronic lower back pain, status-post 
laminectomy, still very active.  Further records note that 
veteran's physicians continued to prescribe various 
medications to attempt to treat his low back pain.   

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the veteran's service-connected lumbar spine 
disorder, which has been rated in part on the basis of range 
of motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

Here, the RO has rated the veteran's service-connected 
limitation of motion of the lumbar spine, due to the 
residuals of the microdiskectomy from L4 to S1, as 40 percent 
disabling since the September 23, 2002 effective date of the 
grant of service connection, pursuant to 38 C.F.R. § 4.71a, 
DC 5293-5292, for IVDS, rated by analogy to limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.27 (permitting 
rating by analogy when an unlisted disease, injury, or 
residual condition is encountered).  Effective September 26, 
2003, VA revised the criteria for rating musculoskeletal 
disabilities affecting the spine.  See 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5235-
5243 (2005).  

The September 26, 2003 regulatory revision included changes 
to the criteria for the evaluation of IVDS, which was also 
renumbered at that time from DC 5293 to 5243. Note also that 
the rating criteria for IVDS were first revised effective 
September 23, 2002 (codified at 38 C.F.R. § 4.71a, DC 5293), 
and that the Board need not consider the version of the 
criteria effective prior to September 23, 2002 given the 
effective date of the grant of service connection for the 
disability under consideration.  

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

Under DC 5292 (prior to September 26, 2003), a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a.

Also relevant to consideration of the veteran's claim for 
increase is the rating criteria for IVDS in effect from 
September 23, 2002 to September 26, 2003.  38 C.F.R. § 4.71a, 
DC 5293 (2003).  This criteria provides for two possible 
methods of rating his service-connected lumbar spine 
disability.  First, where IVDS affects a nerve, the 
disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Or, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  Incapacitating episodes are rated 
as follows:  If there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
- a 10 percent rating is warranted; if at least two weeks 
but less than four weeks - a 20 percent rating; if at least 
four weeks but less than six weeks - a 40 percent rating; 
and if at least six weeks during the past 12 months - a 60 
percent rating.  

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (Aug. 22, 2002).  

Effective September 26, 2003, the diagnostic code that 
corresponded to limitation of motion of the lumbar spine 
under the VA rating schedule was renumbered from 5292 to 
5237, for lumbosacral or cervical strain.  Under the revised 
rating criteria for musculoskeletal disabilities involving 
the spine, lumbosacral strain is to be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.    

The general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170  degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     
38 C.F.R. § 4.71a (2005).

Following the September 26, 2003 regulatory change, the 
criteria for the evaluation of IVDS also underwent revision.  
38 C.F.R. § 4.71a, DC 5243 (2005).  This new regulation 
includes the same language from the previously revised 
regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the above-referenced 
General Rating Formula for Diseases and Injuries of the 
Spine.

VAOGCPREC 39-1997, issued by VA's Office of General Counsel, 
held that IVDS involves loss of range of motion because 
neurological impairment and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion 
of the spine.  Consequently, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered in evaluating less than a maximum rating (of 60 
percent) for IVDS, even though the rating (e.g., 40 percent) 
is equivalent to the maximum rating assignable under 
diagnostic codes for limitation of motion.  Additionally, the 
propriety of an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) must be addressed if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45, may be 
inadequate regardless of whether a maximum schedular rating 
under a diagnostic code based upon limitation of motion has 
been assigned.  

Turning to the evaluation of the veteran's service-connected 
neurological disabilities involving his lower extremities, 
the radiculopathy of the RLE with numbness of the RLE and 
foot and right heel pain has been evaluated as 10 percent 
disabling since September 23, 2002, and 20 percent disabling 
since March 24, 2005, under the provisions of 38 C.F.R. § 
4.124a, DC 8522-8620, for impairment of the musculocutaneous 
nerve (superficial peroneal) rated as analogous to neuritis 
of the sciatic nerve.  See 38 C.F.R. § 4.27. Additionally, 
the radiculopathy affecting his LLE with numbness of the LLE 
and foot and left heel pain has been rated 10 percent 
disabling since September 23, 2002, and 20 percent disabling 
since March 24, 2005, under DC 8520-8620, for neuritis of the 
sciatic nerve.  

Under 38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating that may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.

Also, under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.

The specific rating criteria for impairment involving the 
sciatic nerve are set forth under 38 C.F.R. § 4.124a, DC 
8520, for paralysis of the sciatic nerve.  This diagnostic 
code provides that when there is mild incomplete paralysis, a 
10 percent rating will be assigned.  A 20 percent rating is 
warranted when there is moderate incomplete paralysis, a 40 
percent rating for moderately severe incomplete paralysis, 
and 60 percent rating for severe incomplete paralysis, with 
marked muscular atrophy.  A maximum 80 percent rating may be 
assigned when there is complete paralysis, i.e., in instances 
where the foot dangles and drops, there is no active movement 
possible of muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost.   

A note to 38 C.F.R. § 4.124a states that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild or, at most, the moderate degree.

"'Sciatica' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk; the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve.'"  Ferraro v. Derwinski, 1 Vet. App. 326, 
329-30 (1991).

In Bierman v. Brown, 6 Vet. App. 125 (1994), the Court 
addressed the issue of whether a claimant who is in receipt 
of a 60 percent rating for IVDS (then evaluated under DC 
5293) may be awarded a separate rating under DC 8521 for loss 
of use of the foot, due to complete paralysis of the external 
popliteal nerve.  It was held that there was no express rule 
against separate ratings in this instance, nor would there be 
a violation of the rule against "pyramiding" (in other 
words, evaluation of the same disability under various 
diagnoses, prohibited under 38 C.F.R. § 4.14), provided that 
there was actual foot drop.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Legal Analysis

A.	Application of Criteria for Rating IVDS

The veteran's original service-connected disability of the 
residuals of a microdiskectomy at L4-S1, as previously 
indicated, was initially evaluated under the provisions of DC 
5293 for IVDS, up until when the RO recharacterized this 
condition as encompassing separate disabilities of limitation 
of motion of the lumbar spine and radiculopathy to the lower 
extremities.  This was conducted in accordance with the 
rating criteria for IVDS in effect from September 23, 2002 
to September 26, 2003, which permitted the rating of IVDS 
based upon separate orthopedic and neurological 
manifestations where that would result in the higher overall 
level of disability compensation.  The post-September 26, 
2003 criteria do not contain such a provision for considering 
the distinct components of this disability -- however, the 
provision remains applicable because the former criteria for 
IVDS legally may still be applied following the September 
2003 regulatory revision.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

A few simple computations show the RO's assignment of 
separate ratings for distinct IVDS manifestations has indeed 
provided a greater benefit to the veteran, than consideration 
of IVDS directly on the basis of the frequency of 
"incapacitating episodes."  Both the criteria effective 
from September 23, 2002 to September 26, 2003, and since 
September 26, 2003, provide that IVDS will be evaluated on 
the basis of incapacitating episodes, and set forth 
essentially the same rating criteria.  See DC 5293 (from 
September 23, 2002 to September 26, 2003), and DC 5243 (since 
then).  Here, there is no evidence of actual incapacitating 
episodes from September 2002 at least up until March 2005, so 
the assignment of a 40 percent rating for limited motion and 
separate 10 percent ratings for the neurological 
manifestations affecting each lower extremity (for a combined 
rating of 50 percent under the combined ratings table at 38 
C.F.R. § 4.25), represents the highest possible overall 
evaluation.  

Furthermore, while the March 2005 VA examination report 
indicates the veteran apparently experienced multiple 
incapacitating episodes of sciatic neuropathy and related 
symptoms, with multiple flare-ups, there is no clear 
indication that these attacks were of the requisite frequency 
-- at least 6 weeks during the past 12 months -- which would 
warrant the next higher 60 percent evaluation.  
Even assuming, for the sake of argument, that a 60 percent 
rating was appropriate on the basis of the above, it still 
would provide no higher evaluation in sum than that already 
assigned effective March 24, 2005 -- i.e., 40 percent for 
limited motion, and 20 percent for radiculopathy involving 
each lower extremity, resulting a combined rating of 60 
percent (see 38 C.F.R. § 4.25).

The Board in this regard has at least considered whether this 
case presents the relatively infrequent situation in which a 
veteran may be entitled to a 60 percent evaluation directly 
under the criteria for IVDS, and a separate rating for 
neurological symptoms that are partially or wholly caused by 
a back disorder, but represent a distinct and separately 
ratable disability.  See, e.g., Bierman v. Brown, 6 Vet. App. 
125 (1994).  In this instance, if the veteran was indeed 
shown to have a neurological disability separate from his 
IVDS, he would in theory be entitled to a combined overall 
evaluation of 80 percent, effective March 24, 2005 -- the 
result of the combination of a 60 percent evaluation for IVDS 
and separate 20 percent ratings for bilateral lower extremity 
radiculopathy, in accordance with the combined ratings table.  
But the evidence tends to show that his neurological symptoms 
involving his lower extremities are mere extensions of his 
low back disorder and do not constitute distinct conditions.  
The April 2002 VA examiner diagnosed leg, heel, and foot pain 
that was referred from the low back disorder.  Subsequently, 
the March 2005 examiner diagnosed sciatic neuropathy and 
noted some weakness and pain in the lower extremities that 
increased during flare-ups of the neuropathy.  There was no 
reference to an additional disorder affecting the lower legs 
or feet.  The facts of this case do not present the same 
situation as in Bierman, 6 Vet. App. at 125, wherein the 
Court allowed separate ratings for IVDS and neurological 
disability of the lower extremities demonstrated by actual 
foot drop.  Rather, the veteran's neurological symptoms are 
appropriately characterized as part and parcel of his IVDS, 
and thus, separate ratings for IVDS and lower extremity 
radiculopathy would violate the rule against "pyramiding."  
See 38 C.F.R. § 4.14.  See also Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  

This case therefore does not present any circumstances that 
would merit reevaluating the veteran's service-connected back 
disability directly under the IVDS criteria, rather than 
according to separate orthopedic and neurologic 
manifestations.  See e.g., Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (permitting the Board to evaluate a 
claimaint's disability under a different diagnostic code than 
that used by VA at other times during the history of the 
adjudication of the claim, when necessary based on the facts 
presented).  The Board will initially consider the orthopedic 
component of the veteran's back condition.    

B.	Limitation of Motion of the Lumbar Spine

Based upon consideration of the pertinent rating criteria 
since the September 23, 2002 effective date of the grant of 
service connection, there is no higher available rating for 
limitation of motion of the lumbar spine, in that the veteran 
is already receiving the highest assignable 40 percent rating 
for limitation of motion.  Regarding the time frame from 
September 23, 2002 up until September 26, 2003, under DC 
5292, a maximum 40 percent rating was assignable when there 
was severe limitation of motion of the lumbar spine; that 
criterion remains available for application past the date of 
the September 2003 revision.  As for the criteria that may 
only be applied after September 26, 2003, under the 
provisions of DC 5237, for lumbosacral strain, a 40 percent 
rating is the highest available rating for limitation of 
motion (in the absence of anklyosis).  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries 
of the Spine.  

There is no question at present that the veteran has met, and 
continues to meet, the requirements for a 40 percent rating 
since September 23, 2002, in accordance with the applicable 
rating criteria.  However, this is the highest schedular 
rating available based entirely on the criteria of limitation 
of motion alone.  He has not been shown to have any other 
orthopedic manifestation of a lumbar spine disability, 
including any disability involving, or comparable to, 
ankylosis of the lumbosacral spine, which would correspond to 
a higher evaluation under the former criteria for 
musculoskeletal disabilities of the spine (DCs 5286 and 5289) 
or the revised criteria (General Rating Formula for Disease 
and Injuries of the Spine).  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
(both indicating that ankylosis is complete immobility of the 
joint - here, in the spine) in a fixed position, either 
favorable or unfavorable).  Hence, 40 percent remains the 
appropriate evaluation for the veteran's lumbar spine 
disability, to the extent it has been evaluated on the basis 
of limitation of motion.  

C.	Radiculopathy of the Lower Extremities

1.	From September 23, 2002 to March 23, 2005

During the time period under consideration, both the 
veteran's service-connected radiculopathy of the RLE, with 
numbness of the RLE and foot and right heel pain, and 
service-connected neurological disability of the same type 
affecting the LLE, have been evaluated as 10 percent 
disabling under the criteria for neuritis involving the 
sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.



Under 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes, 
with sciatic nerve involvement, is that which corresponds to 
moderately severe, incomplete paralysis.  The veteran's 
condition involves the above circumstances, and thus is to be 
rated accordingly.

Based upon the relevant evidence of record, the criteria for 
the next higher 20 percent evaluation under DC 8520, for 
moderate incomplete paralysis, have not been met.  The report 
of an April 2002 VA examination of the feet, while not 
specifically within the time frame in question, nonetheless 
provides the most thorough and detailed information as to the 
disabilities for rating purposes.  The examiner noted at that 
time that the veteran had pain on palpation of the plantar 
aspect of both heels, although no pain on compression of the 
metatarsal heads or on passive motion of the forefoot.  There 
was diminished sensation of both forefeet, but this did not 
follow a dermatomal pattern.  There was no motor deficit 
noted; deep tendon reflexes were present and symmetrical 
bilaterally; and the veteran had relatively minimal 
limitation of the capacity for straight leg raising.  The 
diagnosis was referred pain from a service-connected back 
disorder, but there was no finding as to any identifiable 
neurological disorder.  Subsequent VA outpatient records 
dated up until March 2005 indicate the presence of radicular 
symptoms involving the lower extremities, although these 
reports provide few details concerning the veteran's 
condition.

These findings are not indicative of a moderate level of 
disability, particularly in view of the fact that there is no 
identifiable neurological condition other than intermittent 
pain to areas of the lower extremities.  The veteran's 
impairment as noted above is wholly sensory, which generally 
warrants a rating for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, Note to rating criteria 
for the peripheral nerves.  There is also no finding as to 
significant functional impairment as the result of the 
symptoms demonstrated on examination.  Hence, 
the preponderance of the evidence indicates the veteran's 
radiculopathy to the lower extremities is consistent with no 
more than the currently assigned 10 percent evaluation for 
mild incomplete paralysis involving the sciatic nerve.  



2.	From March 24, 2005 to the Present

The Board finds that the RO's assignment of a 20 percent 
evaluation for each service-connected neurological disorder 
of the lower extremities, effective March 25, 2005, 
represents the appropriate level of compensation for these 
conditions based on the evidence of record since then.

The degree of impairment required for the next higher 40 
percent evaluation, that of moderately severe incomplete 
paralysis of the sciatic nerve, has not been shown.  In the 
report of the March 2005 VA examination, it was noted that 
the veteran complained of sciatica pain that radiated down to 
his knees, though not completely down to the feet, with 
multiple flare-ups, and that he had difficulty walking due to 
pain in his lower extremities.  He appeared to have sensory 
deficits to sharp, dull and light touch over dermatomes L5-
S1.  There was also some muscle weakness in his lower legs 
and great toes against resistance.  It was further noted, 
however, that he had negative straight leg lifts bilaterally, 
and had no incoordination of his movements.  

The above findings suggest some degree of impairment beyond 
wholly sensory involvement, but nonetheless the veteran's 
overall symptoms, including the extent of any impairment of 
motor function, do not tend to indicate the next higher level 
of impairment, i.e., moderately severe disability.  He has 
shown weakness and premature fatigability, but there is no 
indication of muscular atrophy or incoordination, or that he 
actually requires use of an assistive device.  
(Note that the next higher available 60 percent rating under 
DC 8520 for severe incomplete paralysis would require 
evidence of marked muscular atrophy, and hence at least some 
manifestation of this symptom would be useful in order to 
establish entitlement to the 40 percent level for moderately 
severe impairment.).  Straight leg raising as well was not 
impaired during the above evaluation.  Notably, many of the 
examiner's observations in connection with their eventual 
diagnoses, concerning flare-ups and limitation of motion, 
appear to be intended to address the portion of the veteran's 
condition associated with his lumbar spine disability, 
and not any condition of the lower extremities per se.

Accordingly, the veteran's radiculopathy of the lower 
extremities, in the judgment of the Board, warrants no higher 
than the currently assigned 20 percent rating, for each 
extremity, since March 24, 2005.

D.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
limitation of motion of the lumbar spine, or radiculopathy 
affecting his lower extremities, has caused marked 
interference with his employment, meaning above and beyond 
that contemplated by his current schedular ratings (bearing 
in mind he has separate ratings for each of the separate 
manifestations of his disability).  He indicated during his 
most recent VA examination that he has been unable to obtain 
employment since discharge from the military in 2000, because 
of his back condition and use of pain medications.  But there 
is no indication he would be unable to obtain and retain 
substantially gainful employment in a less physically 
strenuous occupation, i.e., of a more sedentary variety.  
Likewise, his disabilities have not been shown to necessitate 
frequent periods of hospitalization or to otherwise render 
impracticable the application of the regular scheduler 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

E.	Benefit-of-the-Doubt Doctrine

For all of the above reasons, the Board concludes that the 
claims for increase for limitation of motion of the lumbar 
spine, due to the residuals of the microdiskectomy from L4 to 
S1, and for radiculopathy to the lower extremities 
(also secondary to the residuals of the previous surgery at 
L4-S1), must be denied.  


The veteran cannot receive a "staged rating" under 
Fenderson for any of his service-connected disabilities, 
based on changes in the severity of these conditions since 
the effective date of the grant of service connection (in 
addition to the higher 20 percent ratings that the RO 
previously awarded for his neurological disorders, effective 
from March 24, 2005).  The preponderance of the evidence is 
against each of his claims, so the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for a higher rating for limitation of motion of the 
lumbar spine, due to the residuals of a microdiskectomy from 
L4 to S1, rated 40 percent disabling since September 23, 
2002, is denied.

The claim for a higher rating for radiculopathy of the RLE, 
with numbness of the RLE and foot and right heel pain, due to 
the residuals of the microdiskectomy from L4 to S1, rated 10 
percent disabling since September 23, 2002, and 20 percent 
disabling since March 24, 2005, is denied. 

The claim for a higher rating for radiculopathy of the LLE, 
with numbness of the LLE and foot and left heel pain, due to 
the residuals of the microdiskectomy from L4 to S1, rated 10 
percent disabling since September 23, 2002, and 20 percent 
disabling since March 24, 2005, is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


